U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-53838 PATHMARK CHARTER CORP. (Exact name of registrant as specified in its charter) Delaware 27-1159911 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o
